Citation Nr: 0409560	
Decision Date: 04/13/04    Archive Date: 04/21/04

DOCKET NO.  02-17 929A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
fractured right femur with malunion and with knee disability, 
currently rated as 20 percent disabling.

2.  Entitlement to an increased evaluation for residuals of a 
fractured right tibia and fibula with ankle disability, currently 
rated as 10 percent disabling.

3.  Entitlement to an increased evaluation for traumatic arthritis 
of the right hip, with one-inch shortening of the right leg, 
currently rated as 10 percent disabling.

4.  Entitlement to an increased evaluation for degenerative disc 
disease of the cervical spine, currently rated as 20 percent 
disabling.

5.  Entitlement to a disability rating in excess of 20 percent for 
degenerative disc disease of the lumbar spine, status post 
decompression and discectomy, to include the propriety of a rating 
reduction from 60 percent to 20 percent.

6.  Entitlement to a total disability rating based on individual 
unemployability.

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel


INTRODUCTION

The veteran served on active duty from August 1959 to October 
1963.

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from June 2001 and September 2002 rating decisions of 
the Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO).


REMAND

As an initial matter, the Board notes that a significant change in 
the law occurred during the pendency of this appeal when, on 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. 
(West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003).  This law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  VA 
has a duty to notify the appellant of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102 
and 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) (holding that both the 
statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 
3.159, clearly require the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary).  VA also 
has a duty to assist the appellant in obtaining evidence necessary 
to substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159(c) (2003).  Specifically, the RO should inform the 
veteran of what is necessary for his claims for increased ratings 
and his claim of entitlement to TDIU to be granted, as well as 
ensure that all other appropriate actions under the VCAA have been 
taken.

The veteran stated that he has been treated by Dr. Hunt Bobo and 
he has indicated that Dr. Bobo has found his disabilities to be 
worse that what the VA records suggest.  The record contains only 
a single document from Dr. Bobo's office and the RO should attempt 
to obtain all available records from Dr. Bobo.  Decisions of the 
Board must be based on all of the evidence that is known to be 
available.  38 U.S.C.A. § 5103(A) (West 2002).  

The Board notes that during the pendency of this appeal, the 
regulations relating to intervertebral disc syndrome were amended 
effective September 23 2002.  See, 67 FR 54,345 (August 22, 2002).  
The new regulations specify length of incapacitating episodes and 
the neurological effects of intervertebral disc syndrome are the 
factors to be used in evaluating this disability.  In keeping with 
VA practice and appropriate precedent, the RO should apply the 
version of the regulation that is most favorable to the veteran, 
since the regulations changed during the pendency of his appeal.  
See, VAOPGCPREC 7-03 (2003).  When this claim is readjudicated, 
the RO should address both the old and new rating criteria.

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington DC for the following 
action:

1.  The RO must review the claims file and ensure that all VCAA 
notice obligations with respect to the veteran's claims have been 
satisfied in accordance with 38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable legal precedent.  This 
should specifically include notification to the veteran telling 
what is necessary for his claims for an increased rating to be 
granted and what is necessary for his claim for TDIU to be 
granted.

2.  Request all available records from Dr. Hunt Bobo, Suite 601, 
971 Lakeland Dr., Jackson, MS 39216.  If no records are available, 
ask for specific confirmation of that fact.

3.  The RO should then readjudicate the veteran's claims, 
including reviewing all newly obtained evidence.  When 
readjudicating the low back disability claim, the RO should 
consider both the old and the new rating criteria.  If any benefit 
sought on appeal remains denied, the appellant and the appellant's 
representative should be provided an SSOC that contains a summary 
of the evidence and applicable laws and regulations considered 
pertinent to the issue currently on appeal.  An appropriate period 
of time should be allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  No action is required of the veteran until he is 
notified by the RO.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, paras. 
8.43 and 38.02.



	                  
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





